Exhibit 10.26

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”) to the Employment Agreement between Autoliv,
Inc. and [—] (“Appointee”), dated as of [—] (the “Agreement”) was made and
entered into on [—] day of [—] 2012.

 

1. The Agreement is hereby amended by deleting Clause 7 of the Agreement
regarding pension contribution in its entirety and replacing it with the
following:

“The Appointee has the right, and if not otherwise agreed upon, the obligation
to retire on the last day of the month preceding his 60th birthday. Pension- and
complementary sickness insurance is described in the enclosed “Pensionsförmåner”
of even date hereof. In addition the Appointee is entitled to TGL (group life
insurance). As of January 1, 2011, the Company shall pay pension- and sick
insurance fees corresponding to 35% of the base salary plus additional tax
payments on premiums. Pension contribution can be increased via a cost neutral
gross deduction from the salary. This is a defined contribution solution hence
no levels of benefits are guaranteed.”

 

2. Except as expressly amended hereby, the Agreement shall be and remain
unchanged and the Agreement as amended hereby shall remain in full force and
effect.

IN WITNESS WHEREOF, Autoliv, Inc. has caused this Amendment to be executed by
its duly authorized representative as of the day and year first above written.

 

The Company:       The Appointee: Autoliv Inc.      

 

 

Mats Adamson

    

 

[—]

Group Vice President      Human Resources     